June 28, 1920. The opinion of the Court was delivered by
Mrs. Sallie I. Hair, a childless widow, made her will in 1912, and died in 1917, leaving this will of force. In her will she gave all of her property to a friend, Mrs. Lula E. Anderson. Mrs. Hair left a number of near relatives, who contested the will. The will was admitted to probate by the Judge of probate of Barnwell county. The contestants appealed to the Court of Common Pleas. It was tried denovo before the Court of Common Pleas, with a jury. The jury found in favor of the will, and from the judgment entered on this verdict this appeal is taken. In due time the contestants moved before Judge Rice for an order framing issues.
The questions framed by Judge Rice are:
(1) Was the said Sallie I. Hair mentally capable of making a will at the time the paper now offered as her will was made?
(2) Did she sign the paper in question, now offered as her will, and, if so, was she fully informed as to the nature and contents of such paper before she signed same? *Page 278 
(3) Was the said Sallie I. Hair unduly influenced into making the will now offered as her last will and testament, under which Lula E. Anderson is made the sole beneficiary?
1. The contestants proposed six questions, all of which inquire as to the thoughts that were in the "mind and heart" of the testatrix. There was no contest as to the meaning or "intention" of the will. The objection to the questions framed by Judge Rice was that they restricted the scope of the inquiry. In trying the question of "Will or no will," the inquiry is narrow and should be restricted. We have not been referred to any precedent for so broad an inquiry as that proposed by the contestants, and no authority that condemns the questions prepared by Judge Rice. There was no error here.
2. Judge Wilson, who heard the case, announced to the jury that the questions submitted had been agreed upon by the counsel on both sides. The record shows that the questions had not been agreed upon, but the statement could not have affected the result. Besides this, the appellants should have called his Honor's attention to the inadvertent error, and, not having done so, cannot now complain. There was no reversible error here.
3. The third exception is: "Because his Honor erred in charging plaintiff's request without modification; whereas, he should have charged the jury in connection with said sixth request that where an aged and infirm person executed a will without consideration and in favor of a stranger in blood, and to the exclusion of near relatives in blood and affection, and without the benefit of independent advice and contrary to her previously declared purposes, then the bona fides of the will becomes an issue, and to be explained by the beneficiary, and the burden of proof shifts to the beneficiary to so establish its integrity by the greater weight of the evidence, and, failing, the will should be set aside. *Page 279 
In Mordecai v. Canty, 86 S.C. 477, 68 S.E. 1049, 1052, we find:
"Without undertaking to review the cases, the effect of the decisions of this Court upon that question is that when the formal execution of a will is admitted or proved, aprima facie case is made out; and, as a general rule, subject to some exceptions, the burden is then on the contestants to prove fraud, undue influence, incapacity, or other ground of objection to the will, and this burden remains upon them to the end."
This authority shows that this exception cannot be sustained. The fourth exception raises practically the same question, and must have the same answer.
4. The appellants complain that the presiding Judge charged the requests of the proponent and also those of the contestants, and, inasmuch as these requests to charge are conflicting, the jury was confused. This exception does not point out the point of conflict, as required by the rule, but, waiving that, the requests of the appellants were more of a modification than a contradiction If his Honor erred, it was at the request of appellants, and they cannot complain.
5. The proponent asked the presiding Judge to direct a verdict in favor of the will. His Honor said "No, I will send the case to the jury." The appellants complain that this ruling precluded the appellants from making a motion for the direction of a verdict on their part. This is due to a misapprehension of the effect of the ruling. His Honor simply said, in effect, I will not direct a verdict on behalf of the proponent. The appellants should have inquired as to the effect of the ruling. They did not, and cannot now, complain. *Page 280 
6. The last error complained of is that his Honor refused a motion for a new trial on the facts. With that question, this Court has no jurisdiction in any view of the case.
The judgment is affirmed.